Case 1:18-bk-10098-MB   Doc 812 Filed 03/13/19 Entered 03/13/19 13:40:25   Desc
                         Main Document     Page 1 of 4
Case 1:18-bk-10098-MB   Doc 812 Filed 03/13/19 Entered 03/13/19 13:40:25   Desc
                         Main Document     Page 2 of 4
Case 1:18-bk-10098-MB   Doc 812 Filed 03/13/19 Entered 03/13/19 13:40:25   Desc
                         Main Document     Page 3 of 4
Case 1:18-bk-10098-MB   Doc 812 Filed 03/13/19 Entered 03/13/19 13:40:25   Desc
                         Main Document     Page 4 of 4
